Citation Nr: 9906336	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  98-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement of the veteran's surviving spouse to special 
monthly pension based on the need for the regular aid and 
attendance or on account of being housebound.

ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.  He died in December 1945, and his surviving spouse in 
the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Waco, Texas.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant and her representative assert, in essence, that 
she is entitled to special monthly pension and she requires 
the regular aid and attendance of another person and is 
essentially housebound.

A review of the appellant's medical history reflects that, in 
a letter dated in March 1998, the appellant's private 
physician noted that although she could stand or walk for 
fifteen to twenty minutes, the appellant was housebound for 
much of the time.  The appellant was noted to have a 
permanent disability due to several problems with her feet.  
The appellant's daughter was also noted to be functioning as 
her caretaker.  Records also indicate the appellant has been 
diagnosed with essential hypertension.  Details of that 
disorder have not been secured.




The appellant has not been examined by VA to determine the 
nature or extent of the disability produced by these 
disorders.  VA has a duty to assist the appellant in the 
development of facts pertinent to her claim. 38 U.S.C.A. § 
5107(a).  The duty to assist the appellant in obtaining and 
developing available facts and evidence to support her claim 
includes obtaining an adequate VA examination.  

This duty is neither optional nor discretionary. Littke v. 
Derwinski, 1 Vet. App. 90 (1990). One of the statutory duties 
to assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).

In view of the foregoing, the Board believes that additional 
development is necessary.  Accordingly, the case is REMANDED 
for the following:

1. The RO should contact the appellant 
and ask that she provide the names and 
addresses of all health care providers 
who have treated her since 1995.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the appellant's 
complete treatment reports from all 
sources identified.

2. After all available medical records 
have been associated with the claims 
folder to the extent possible, the 
appellant should be accorded a VA 
examination to determine housebound 
status or the need for regular aid and 
attendance (VA Form 21-2680), as well as 
an examination by a VA ophthalmologist.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies and 
examinations should be accomplished.  The 
examiner should express an opinion as to 
the appellant's ability to care for her 
basic daily needs and protect herself 
from the hazards incident to her 
environment without the aid of others, 
and whether she is capable of leaving her 
home or immediate premises.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1995).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
special monthly pension for aid and 
attendance of another person or for being 
housebound, with consideration of any 
additional medical evidence obtained 
during the course of this REMAND.

While this case is in remand status, the appellant is free to 
submit additional evidence and argument on the questions at 
issue. See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
